DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (Claims 4-7) in the reply filed on 06/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/05/2022.
Claim Objections
Claims 4-7 are objected to because of the following informalities:  
Claim 4 Line 7 states “wherein the drain valve” should be changed to state: --wherein the vented drain valve--
Claim 4 Line 8 states “the drain valve vent” should be change to state: --[[the]] a drain valve vent--
Claim 4 Line 9 states “the oil drain bottle” should be changed to state: --[[the]] an oil drain bottle--
Claim 7 Line 1 & 2 state in part: “the drain valve” should be changed to state: -- the vented drain valve--
Claim 7 Line 2 states in part “an oil drain bottle” should be changed to state: --the [[an]] oil drain bottle--
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 of U.S. Patent No. 10837446 in view of Rosenberg USPN 3854497. 
The conflicting patent (USPN 10837446) claims the limitations: 
A vacuum pump system comprising (Claim 5 Line 1): a vacuum pump (Claim 5 Line 2 in published USPN 10837446); an oil management system with an oil reservoir having a cover and a sump (Claim 5 Line 3-4), wherein the oil reservoir cover includes a funneled oil inlet and a vented outlet (Claim 5 Line 5-7) and the sump has a drain port (Claim 5 Line 4, Claim 5 Line 14-15) with a drain valve (Claim 5 Line 14-15); wherein the drain valve has an open position and a closed position (Claim 5 Line 14-16) such that the drain valve is in fluid communication with an oil drain bottle when the drain valve is in the open position (Claim 5 Line 14-19); and an oil change reservoir in fluid communication with the oil management system and the vacuum pump, the oil change reservoir sized to contain sufficient oil to support vacuum pump operations while the oil management system is drained and refilled (Claim 5 Line 8-13).
USPN 10837446 is silent regarding the limitations: a vented drain valve (with) a drain valve vent.
However Rosenberg USPN 3854497 does disclose the limitations: a drain port (inlet passage 32 is structurally equivalent to a drain port) with a vented drain valve (=20, control valve unit 20 is connected to inlet passage 32 as seen in the Figures); wherein the drain valve has an open position (i.e. longitudinal position shown in Fig 2 and Fig 2, Column 5 Line 23-28) and a closed position (i.e. when handle 31 is perpendicular to the position shown in Fig 1, liquid flow is shut off, Column 5 Line 29-36) such that a drain valve vent 116 is in fluid communication with a downstream side when the drain valve is in the open position (when the valve is in the open position the vent 116 would be able to fluidly communicate with downstream side 34). 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drain valve of USPN 10837446 with the vented valve 20 with air vent 116 of Rosenberg USPN 3854497 in order to enable an inspector to ascertain by visual inspection that the valve is operating properly while the valve remains online in actual service (Column 2 Line 39-43).
Regarding Claim 5: claim 5 of the instant application is the same as claim 6 of USPN 10837446.
Regarding Claim 6: claim 6 of the instant application is the same as claim 7 of USPN 10837446.
Regarding Claim 7: claim 7 of the instant application is addressed by claim 5 Line 16-19 of USPN 10837446.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 5 states: "wherein the oil change reservoir is sized to contain sufficient oil to support vacuum pump operations for at least 2 minutes."
However the specification does not disclose what the upper limit of the amount of time “vacuum pump operations” can be supported that is greater than 2 minutes. While it is noted that ¶0008 on page 3 states “a few minutes”, this is understood to mean the same thing as two minutes. Thus given the disclosure it is unknown what the upper end of the open ended range “at least 2 minutes” is. 
The examiner would like to know: what is the upper time limit contemplated by the inventor for the maximum amount of time for the oil change reservoir to support vacuum pump operations?
Thus the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the upper limit of the open-ended range (at least two minutes) as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5: Line 1-3 states: "wherein the oil change reservoir is sized to contain sufficient oil to support vacuum pump operations for at least 2 minutes." It is unclear the exact limitations the applicant is introducing here, specifically given the open ended nature of claim 5 (e.g. the language “at least 2 minutes.”) it is unclear how long the vacuum pump operations can be supported for. While paragraph 0008 on page 3 of the specification is noted, it does not provide any information regarding what the upper limit of the open ended range would be. Furthermore, the disclosure is unclear as to what constitutes “vacuum pump operations”. For examination purposes claim 5 will be examined --as best understood.--
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundheim USPN 9080569 in view of Lower USPN 4364236, Lower USPN 4523897 and Rosenberg USPN 3854497.

    PNG
    media_image1.png
    728
    832
    media_image1.png
    Greyscale
 
Annotated Figure 3 of Sundheim USPN 9080569 (Attached Figure 1)
Regarding Claim 4: Sundheim USPN 9080569 discloses the limitations including:
a vacuum pump 3; 
an oil management system (the oil management system is defined by the sum of its parts) with an oil reservoir (the oil reservoir is defined by the sum of its parts; 20,4) having a cover (20) and a sump (4), wherein the oil reservoir cover includes a funneled oil inlet (see Annotated Figure 3 of Sundheim USPN 9080569 (Attached Figure 1) above) and a vented outlet 22; 
an oil change reservoir 6 in fluid communication with the oil management system and the vacuum pump (oil change reservoir 6 is in communication with the oil management system via oil pump 8 and the dip tube into sump 4; and oil change reservoir 6 is in communication with the vacuum pump via path 10, Column 4 Line 37-52, see Figures 4-6), the oil change reservoir 6 sized to contain sufficient oil to support vacuum pump operations while the oil management system is drained and refilled (Column 6 Line 1-41; --It should be noted that the claim does not positively recite that the oil management system is drained and then refilled. instead the claim only requires that the oil change reservoir 6 is sized to contain “sufficient oil to support vacuum pump operations while the oil management system (i.e. sump 4 of the oil change system) is drained and then refilled”. Since Sundheim states that “a quick change of the systems oil can be made by replacing the original container with a fresh one full of clean oil.” Then the amount of oil in container 6 is “sufficient” to support “vacuum pump operations” in the time it takes to supply fresh oil. Therefore Sundheim address the language of the claim as currently written.--).
Sundheim USPN 9080569 is silent regarding the limitations: the sump has a drain port with a vented drain valve; wherein the drain valve has an open position and a closed position such that a drain valve vent is in fluid communication with an oil drain bottle when the drain valve is in the open position. 
However Lower USPN 4364236 does disclose the limitations: a casing 70 having a sump (bottom portion of casing 70 (Figure 3) where oil accumulates (Column 4 Line 3-15), and the sump has a drain port (i.e. port in the bottom of the casing 70 in Figure 3 which connects to element 82) with a drain valve 82; wherein the drain valve 82 has an open position (i.e. open position of valve 82 which allows oil in casing 70 to be drained into element 84, Column 4 Line 3-15) and a closed position (i.e. closed position of valve 82 which prevents oil in casing 70 from flowing into element 84) such that the drain port is in communication with an oil drain bottle 84 when the drain valve is in the open position (when the drain valve is in the open position oil is able to flow from the drain port to oil collector 84, Column 4 Line 3-15). 
Additionally, the prior art of Lower USPN 4523897 discloses: a housing (10,20) of a vacuum pump (vacuum pump shown in Figure 1 and Figure 2) wherein the housing (10,20) has a sump 46 and includes a drain valve 30 having an open position (i.e. when drain valve 30 is open) and a closed position (i.e. when drain valve 30 is closed). Thus Lower USPN 4523897 demonstrates that it is known in the art to use a drain valve 30 at the bottom of a vacuum pump in order to remove oil from the sump 46 of the vacuum pump (Column 3 Line 1-14). Lower USPN 4364236 is silent regarding the limitations: a vented drain valve (with) a drain valve vent.
However Rosenberg USPN 3854497 does disclose the limitations: a drain port (inlet passage 32 is structurally equivalent to a drain port) with a vented drain valve (=20, control valve unit 20 is connected to inlet passage 32 as seen in the Figures); wherein the vented drain valve has an open position (i.e. longitudinal position shown in Fig 2 and Fig 2, Column 5 Line 23-28) and a closed position (i.e. when handle 31 is perpendicular to the position shown in Fig 1, liquid flow is shut off, Column 5 Line 29-36) such that a drain valve vent 116 is in fluid communication with a downstream side when the drain valve is in the open position (when the valve is in the open position the vent 116 would be able to fluidly communicate with downstream side 34). 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom of the sump 4 of Sundheim USPN 9080569 with the drain port (i.e. port in the bottom of the casing 70 in Figure 3 which connects to element 82), drain valve 82, and oil drain bottle 84 of Lower USPN 4364236 in order to drain and collect old used oil from the bottom of the sump so the old used oil can be disposed of properly; and modify the unknown structure of the drain valve 82 of Lower USPN 4364236 with the vented valve 20 with air vent 116 of Rosenberg USPN 3854497 in order to enable an inspector to ascertain by visual inspection that the valve is operating properly while the valve remains online in actual service (Column 2 Line 39-43).
Regarding Claim 5: Sundheim USPN 9080569 does disclose the limitations: wherein the oil change reservoir 6 is sized (i.e. the size of reservoir 6 as shown in the Figures) to contain sufficient oil (e.g. 0.5 ounces) to support vacuum pump operations (to assist sump 4 in suppling oil to the vacuum pump when the vacuum pump is running).
Further Regarding Claim 5: Sundheim USPN 9080569 as modified by Lower USPN 4364236, Lower USPN 4523897 and Rosenberg USPN 3854497 discloses the claimed limitations except for: “the oil change reservoir is sized to contain sufficient oil to support vacuum pump operations for at least 2 minutes.”. It would have been obvious to modify the size of the oil change reservoir 6 in the prior art of Sundheim USPN 9080569, and size it such that --the oil change reservoir is sized to contain sufficient oil to support vacuum pump operations for at least 2 minutes--, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, applicant appears to have placed no criticality on the number of minutes that the oil pump reservoir is able to support vacuum pump operations, as noted by the lack of any discussion of unexpected results tied to the size of the oil change reservoir and the number of minutes it is able to support vacuum pump operations in the range of two or more minutes. 
Furthermore Regarding Claim 5, it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unknown number of minutes of vacuum pump operations, that the oil in the oil change reservoir 6 is able to support in the prior art of Sundheim USPN 9080569, by making the size of the oil change reservoir 6 --large enough (i.e. sized) to contain sufficient oil to support vacuum pump operations for at least 2 minutes.--, since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of Sundheim USPN 9080569 as modified by Lower USPN 4364236, Lower USPN 4523897 and Rosenberg USPN 3854497 would appear to function similarly to the instant application given the claimed relative sizing of the oil change reservoir to contain sufficient oil to support vacuum pump operations for at least 2 minutes; and the modification would not appear to affect the operation of the prior art device.  Furthermore, applicant appears to have placed no criticality on the number minutes (e.g. 2 or more) that the size of the oil change reservoir must support vacuum pump operations, as noted by the lack of any discussion of unexpected results tied to the size of the oil change reservoir and the number of minutes of vacuum pump operations which are supported in the range of minutes claimed. 
Regarding Claim 6: Sundheim USPN 9080569 does disclose the limitations: wherein the oil change reservoir 6 is in fluid communication with ambient air (Column 4 Line 46-52).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundheim USPN 9080569 in view of Lower USPN 4364236, Lower USPN 4523897 and Rosenberg USPN 3854497 as applied to claim 4 above, and further in view of Morin US 2005/0051750.
Regarding Claim 7: Sundheim USPN 9080569 as modified by Lower USPN 4364236, Lower USPN 4523897 and Rosenberg USPN 3854497 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 4. Rosenberg USPN 3854497 is silent regarding the limitations: wherein the vented drain valve prohibits removal of the oil drain bottle when the vented drain valve is in the open position. 
However Morin US 2005/0051750 does disclose the limitations: 
a source container (500, analogous to the housing of the vacuum pump which contains fluid);
a source container connector (200, analogous to the vented drain valve); 
an apparatus connector (100, analogous to the oil drain bottle claimed);
wherein the source container connector 200 has an open position (position shown in Figure 5 where element 215 is vertical) and a closed position (position shown in Figure 1 and Figure 4 where element 215 is horizontal) such that the container connector 200 prohibits removal of the apparatus connector 100 when the source container connector 200 is in the open position (i.e. Figure 5 position). 
Hence it would have been obvious to one of ordinary skill in the art to modify the vented valve 20 of Rosenberg USPN 3854497 with the structure of the source container connector 200 and the apparatus connector 100 of Morin US 2005/0051750 in order to provide a foolproof disconnect preventing means for blocking the disconnection of the apparatus connector (i.e. the drain bottle) from the source container connector (i.e. the drain valve) while the valve is open (Morin US 2005/0051750 ¶0017).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746